Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0293445 A1 to Gao et al., hereinafter, “Gao”.
Claim 1. A system comprising: an image sensor configured to capture a stream of images of a scene from an associated real-world position; Gao [Background] teaches an autonomous vehicle senses its environment using sensing devices such as radar, lidar, image sensors, and the like. The autonomous vehicle system further uses information from a positioning system including global positioning systems (GPS) technology, navigation systems, vehicle-to-vehicle communication, vehicle-to-infrastructure technology, and/or drive-by-wire systems to navigate the vehicle.
Gao [0064] teaches the cameras 12c are configured to measure light reflected from an object into the camera 12c. Images are typically in color and display a visual image of the surrounding.
an object tracker configured to identify an object in the captured images and define an associated object location in the captured images; Gao [0064] teaches the cameras 12c are configured to measure light reflected from an object into the camera 12c. Images are typically in color and display a visual image of the surrounding.
a three-dimensional stage model system configured to transform the associated object location in the image to three-dimensional coordinates associated with the image sensor; Gao [0081-0085]
and a three-dimensional world model configured to transform identified objects to real-world coordinates. Gao [0086] teaches the second 2D to 3D transformation sub-module 38 is configured to combine three dimensional pose data for the bounding boxes 34b obtainable from the visual classification sub-module 32 and the estimated three-dimensional location data obtained as described above to produce three-dimensional adjusted bounding boxes 40b. The adjusted bounding boxes 40b in three dimensions have been obtained from two dimensional imaging data 14b in combination with predetermined three-dimensional height map data 52.
Gao [0087] teaches the second 2D to 3D transformation sub-module 38, and the algorithms operated thereby, exploit the fact that in the camera imaging data 14b, assuming a flat ground surface, bottoms of closer objects, or the bounding boxes 34b representing them, will be lower in the image and farther from the horizon line. However, this assumption is false when the ground isn't flat. The present disclosure, in one exemplary embodiment, makes use of the height map data 52 to compensate even for hilly terrains.
Gao [0088] teaches the tracking system 42, which may be part of the classification and segmentation module 1076, is configured to track objects around the vehicle 1010 in three-dimensions and in real time based on the adjusted bounding box data 40a, 40b. Adjusted object data 40a originating from three-dimensional imaging data 14a is taken into account, as is adjusted object data 40b originating from two-dimensional imaging data 14b. The tracking system 42 is configured to execute known tracking algorithms on the adjusted object data 40a, 40b through a processor and suitably configured computer readable instructions to determine upon control commands 44. The control commands 44 are operated through the autonomous driving system 1070 to assist in control of the vehicle 1010.
It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify and combine the alternative embodiments of Gao. One skilled in the art would have been motivated to modify the embodiments in this manner because it would allow different processes to achieve optimal results of object tracking in autonomous vehicle control and would not cause significant change to the design. 

Claim 2. Gao further teaches wherein the image sensor comprises a visible light sensor configured to generate a stream of visible light images of the scene and/or a thermal image sensor configured to generate a stream of thermal images of the scene. Gao [0040] teaches the sensor system 1028 includes one or more sensing devices 1040a-40n that sense observable conditions of the exterior environment and/or the interior environment of the autonomous vehicle 10. The sensing devices 1040a-40n can include, but are not limited to, radars, lidars, global positioning systems, optical cameras, thermal cameras, ultrasonic sensors, and/or other sensors. 
Claim 4. Gao further teaches wherein the object tracker is further configured to classify the identified objects. Gao [0069] teaches the object tracking system 10 includes a registration sub-module 24, a 3 dimension to 2 dimensions (3D to 2D) transformation module 26, a visual classification sub-module 32 and first and second 2D to 3D sub-modules 36, 38 as part of an adjustment module 50. The adjustment module 50 is configured to receive the bounding boxes 20a, 20b in both three dimensional and two-dimensional form as region proposals, and to adjust the position and/or dimensions of the regional proposals, in the form of first bounding boxes 20a, 20b, based on the two-dimensional imaging data 14b obtained from the cameras 12c. In particular, the adjustment module 50 is configured to receive the bounding boxes 20a, 20b, to run a neural network processing engine using the two-dimensional imaging data 14b in order to carry out bounding box regression, to thereby more accurately represent the size and dimension of the bounding boxes 20a, 20b to the size and position of the object in the two-dimensional imaging data 14b. The object tracking system 10 includes a neural network engine that has been trained for the objects of interest to vehicles, in one embodiment, that includes trained data, trained processes in the form of computer program instructions and a processor for executing those instructions. Such objects of interest that form part of the training of the neural network engine include pedestrians, street signs, vehicles, buildings, street lighting, etc. Further, the computer program instructions are operable to perform the bounding box regression process.
Claim 5. Gao further teaches wherein the object tracker comprises a neural network configured to receive captured image data and output an object classification, confidence factor, and/or object location in a corresponding captured image. Gao [0069]
Claim 6. Gao further teaches wherein the three-dimensional stage model system is configured to transform the associated object location in the image to three-dimensional coordinates associated with the image sensor by using data from an accelerometer and/or image sensor mounting height. Gao [0082-0086]
Claim 7. Gao further teaches wherein the three-dimensional world model configured to transform identified objects to real-world coordinates based, at least in part, on data received from a gyro-compass and/or a global positioning satellite receiver. Gao [0082-0086]
Claim 8. Gao further teaches further comprising a situational mapping system configured to receive three-dimensional world model data and generate a situational map. Gao [0082-0086]
Claim 9. Gao further teaches wherein the system is incorporated in a traffic monitoring system; wherein the object tracker is configured to identify vehicles in the captured images and monitor traffic. Gao [0069]
Claim 10. Gao further teaches wherein the situational map comprises a real-time traffic situational map and/or a configuration map configured to provide a user interface for configuration of one or more parameters of the system. Gao [0088-00869]
Claim 11. It differs from claim 1 in that it is a method performed by the system of claim 1. Therefore claim 11 has been analyzed and reviewed in the same way as claim 1. See the above analysis.
Claim 12. It differs from claim 2 in that it is a method performed by the system of claim 2. Therefore claim 12 has been analyzed and reviewed in the same way as claim 2. See the above analysis.
Claim 14. It differs from claim 4 in that it is a method performed by the system of claim 4. Therefore claim 14 has been analyzed and reviewed in the same way as claim 4. See the above analysis.
Claim 15. It differs from claim 5 in that it is a method performed by the system of claim 5. Therefore claim 15 has been analyzed and reviewed in the same way as claim 5. See the above analysis.
Claim 16. It differs from claim 6 in that it is a method performed by the system of claim 6. Therefore claim 16 has been analyzed and reviewed in the same way as claim 6. See the above analysis.
Claim 17. It differs from claim 7 in that it is a method performed by the system of claim 7. Therefore claim 17 has been analyzed and reviewed in the same way as claim 7. See the above analysis.
Claim 18. It differs from claim 8 in that it is a method performed by the system of claim 8. Therefore claim 18 has been analyzed and reviewed in the same way as claim 8. See the above analysis.
Claim 19. It differs from claim 9 in that it is a method performed by the system of claim 9. Therefore claim 19 has been analyzed and reviewed in the same way as claim 9. See the above analysis.
Claim 20. It differs from claim 10 in that it is a method performed by the system of claim 10. Therefore claim 20 has been analyzed and reviewed in the same way as claim 10. See the above analysis.
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0293445 A1 to Gao et al., hereinafter, “Gao” in view of US 2018/0213218 A1 to Yu et al., hereinafter, “Yu”.
Claim 3. While Gao is silent on claim 3, Yu, in the field of calibrating parameters of electronic devices, teaches wherein the image sensor captures the stream of images through a lens having an aberration factor, and wherein the three-dimensional stage model is configured to transform the associated object location in the image to three-dimensional coordinates associated with the image based, at least in part, on the aberration factor to compensate for lens aberration. Yu [0035]  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of Gao’s image sensors (camera) with Yu’s teaching of the image sensor captures the stream of images through a lens having an aberration factor, to promptly perform calibration and verification of intrinsic and extrinsic parameters of the image capturing elements, and to assign the calibrated intrinsic and extrinsic parameters to be the default intrinsic and extrinsic parameters of the image capturing elements, and thereby allowing the electronic device to be able to perform a precise and clear optical zooming mechanism, to perform a precise and clear stitching mechanism for producing a high image quality panoramic image, or to perform a reconstructing mechanism for producing a high quality 3D image through utilizing the images respectively captured by the image capturing elements according to the default intrinsic and extrinsic parameters of the image capturing elements. Yu [0016]  
Claim 13. It differs from claim 3 in that it is a method performed by the system of claim 3. Therefore claim 13 has been analyzed and reviewed in the same way as claim 3. See the above analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661